Citation Nr: 0510382	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-09 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for arthritis of the legs 
and right knee on a direct or presumptive basis, including as 
secondary to service-connected dermatophytosis of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION


The veteran served on active duty in the United States Marine 
Corps from April 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 2002 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which granted service connection 
for post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling; denied service connection for bilateral 
defective hearing; denied service connection for bilateral 
tinnitus; denied service connection for a shrapnel wound of 
the right leg; denied service connection for a shrapnel wound 
of the left leg; denied service connection for a left leg 
scar; denied service connection for arthritis of the legs and 
knees on a direct basis including as secondary to service-
connected dermatophytosis of the feet; denied an evaluation 
in excess of 10 percent for service-connected dermatophytosis 
of the right hand and both feet; and denied a compensable 
rating for service-connected residuals of malaria.  The 
claimant was notified of those actions and of his right to 
appeal by RO letter of February 27, 2002.

The veteran filed a timely Notice of Disagreement with the 
denial of service connection for bilateral foot problems, 
diagnosed as dermatophytosis of the feet; the denial of 
service connection for bilateral defective hearing; the 
denial of service connection for bilateral tinnitus; and the 
denial of service connection for arthritis of the legs and 
knees, claimed as secondary to his service-connected 
dermatophytosis of the feet, bilateral.  As service 
connection was already in effect for dermatophytosis of the 
right hand and both feet, the Notice of Disagreement was not 
accepted as to that issue.

A rating decision of October 2002 granted service connection 
for bilateral defective hearing, evaluated as noncompensably 
disabling, and granted service connection for bilateral 
tinnitus, evaluated as 10 percent disabling.  Those actions 
constituted a complete grant of the benefit sought on appeal 
as to those issues.  The claimant and his representative were 
notified of those actions and of his right to appeal by RO 
letter of November 8, 2002.  No appeal was initiated with 
respect to those determinations.

In a Statement in Support of Claim (VA Form 21-4138), 
received at the RO in November 2002, the claimant requested a 
rating in excess of 10 percent for his service-connected 
dermatophytosis of the feet, and submitted additional medical 
evidence in support of a claim for a rating in excess of 30 
percent for service-connected PTSD.  In a Statement in 
Support of Claim (VA Form 21-4138), received at the RO in 
December 2002, the claimant stated that he had no additional 
evidence to submit.  A Statement of the Case was provided the 
claimant and his representative in March 2003 addressing the 
issues of entitlement to a rating in excess of 10 percent for 
his service-connected dermatophytosis of the right hand and 
both feet.

A rating decision of June 2003 denied a rating in excess of 
30 percent for service-connected PTSD.  The claimant and his 
representative were notified of that action and of his right 
to appeal by RO letter of June 11, 2003.  That decision was 
not appealed.

The claimant appeared and offered testimony in support of his 
claims at a June 2003 hearing held at the RO before the 
undersigned traveling Veterans Law Judge of the Board of 
Veterans' Appeals.  A transcript of the hearing has been 
associated with the claims folder.

In May 2004, the Board issued a decision that denied the 
veteran's claim for a rating in excess of 10 percent for 
service-connected dermatophytosis of the right hand and feet, 
bilaterally.  The issue of entitlement to service connection 
for arthritis of the legs and knees on a direct of 
presumptive basis, including as secondary to service-
connected dermatophytosis of the feet, was remanded to the 
Appeals Management Center (AMC) for a VA joints examination.

In December 2004, the AMC issued a rating decision granting 
service-connection for a shrapnel wound of the left knee with 
degenerative joint disease, evaluated as 10 percent 
disabling.  That decision was not appealed.  As such, the 
only issue on appeal is service connection for arthritis of 
the legs and right knee on a direct or presumptive basis, 
including as secondary to service-connected dermatophytosis 
of the feet.

Later in December 2004, the AMC issued a supplemental 
statement of the case, denying the veteran's claim.


FINDING OF FACT


The veteran did not have arthritis or the right knee until 
many years after service, and he does not have arthritis of 
the right knee or legs as a result of a disease or injury in 
service or as a result of a service-connected disability.


CONCLUSION OF LAW


The grant of service connection arthritis of the right knee 
or legs is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303(a), 3.307, 
3.309(a) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

As noted, the veteran served on active duty in the United 
States Marine Corps from April 1942 to November 1945.  

The veteran's service medical records do not indicate the 
veteran suffered from arthritis in service.

A rating decision of October 1948 granted service connection 
for a moderate fungus infection of the right hand and left 
foot, evaluated as 50 percent disabling, effective November 
24, 1945, and as 10 percent disabling, effective October 14, 
1948. 

A VA hospital summary, dated in April 1952, showed that the 
claimant was admitted for treatment of his service-connected 
dermatophytosis of both feet and the right hand, with 
secondary cellulitis.

A rating decision of May 1957 confirmed and continued the 10 
percent evaluation for service-connected dermatophytosis of 
the right hand and both feet.

In a Statement in Support of Claim (VA Form 21-4138), 
received in December 2000, the claimant requested a VA 
examination on the basis that his service-connected 
disabilities had increased in severity.

A report of VA dermatological examination, conducted in March 
2001, cited the claimant's history of service-connected 
intermittent dermatophytosis of the right hand and both feet, 
with pain and itching, mostly in the summer.  Examination of 
his hands and feet revealed no rash present at the time of 
examination, except for a less than .5 cm. dry, scaly area 
between the left little toe and fourth toe web space, without 
ulceration, exfoliation or crusting.  The claimant further 
complained of pain in all his joints, especially the feet, 
knees and shoulders. He related that he used to work as a 
pipeline worker, but retired in 1982.  The diagnosis was 
history of dermatophytosis of the right hand and both feet.

VA outpatient treatment records of the claimant from the 
VAMC, Muskogee, Oklahoma, dated from January 2001 to August 
2002, show that in January 2001, the claimant was noted to 
have degenerative joint disease.  In March 2001, the claimant 
requested medication for athlete's foot and Tylenol # 3 for 
arthritis pain.  The claimant was seen in June 2001, at which 
time his fungal infection of the feet had cleared up.  He was 
noted to be ambulatory with a cane, and drove himself to the 
clinic.  The claimant was noted to be ambulatory with 
bilateral canes.  He was also seen in July 2001 complaining 
of constant trouble with his feet, and he was noted to be 
prescribed medicated cream for a fungus infection of the 
feet.

A report of VA dermatological examination, conducted in 
February 2003, cited the claimant's history of a fungus 
infection of the right hand and both feet, worse in the 
summertime, when he experiences pain from blistering of the 
right hand and both feet, and responsive to Clotrimazole 
cream and Desenex.  He reported no problems with a fungus on 
his right hand or feet during the winter months, and 
acknowledged that he currently had no rash or fungus on the 
right hand or feet.  The claimant asserted that sometimes he 
is unable to walk because of blisters on the soles of his 
feet, and that he wears flip-flops during the summer to let 
his feet dry out.  He reported a single VA hospitalization in 
1958 for his dermatological condition of the feet, but 
indicated that he had no other such hospitalizations and had 
not seen a dermatologist recently.  The claimant further 
asserted that he has other conditions of his back, his knees, 
and his hips that cause him not to be able to ambulate.

Examination disclosed that the claimant ambulated with a 
wide-based antalgic gait for very short distances, and that 
he was using a motorized scooter had at the time of 
examination.  Examination of the feet revealed no gross 
deformity, no edema, no cyanosis, and no erythema, while a 
very few, very small diffuse red papules were seen on the 
lateral and plantar surfaces of both feet, with no evidence 
of rash, no evidence of blisters, no large papules, no 
ulcerations of the feet, and a callus around the first 
metatarsal area only on the left foot.  There was no history 
of infections. Some scaliness was noted on the dorsal 
surfaces of the feet, bilaterally, with no other rash, and 
pulses were 1+ in the feet.  Examination of the right hand 
revealed no gross deformity, no edema, and no erythema, and 
some scaliness was noted on the dorsal surface of the right 
hand, with very few, discretely small erythematous papules, 
but no blisters and no acute rash.  The claimant was able to 
grip without any problem and had good fine dexterity, while 
the range of motion of both hands and feet was normal and 
without tenderness.  The diagnoses were dermatophytosis with 
anhydrosis of the right hand and both feet with mild 
functional loss secondary to pain specifically during the 
summer months.  It was noted that the claimant's condition 
was currently stable because the examination was conducted 
during the winter.

At his June 2003 hearing held at the RO before the 
undersigned traveling Veterans Law Judge of the Board of 
Veterans' Appeals, the issues on appeal were identified as 
entitlement to service connection for arthritis of the legs 
and knees on a direct or presumptive basis, including as 
secondary to service-connected dermatophytosis of the feet; 
and entitlement to a rating in excess of 10 percent for 
service-connected dermatophytosis of the right hand and feet, 
bilateral.  The claimant testified that he obtains a 
prescription cream from VA for his dermatophytosis of the 
right hand and feet; that the blisters do not occur as 
frequently as in the past; that he does not get blisters on 
his hands, but experiences a constant itching of his feet 
except during the winter; that he currently has blisters on 
his feet which he opened a week previously; that he does not 
experience lesions or blisters to the extent that he has to 
go to a medical center to have them treated; and that he has 
not sought treatment from any private physician or private 
medical facility for his service-connected skin problems in 
the last two or three years.

In June 2004, the veteran submitted to a VA joints 
examination.  Upon physical examination, the examiner noted 
that the veteran was in his scooter and drove himself to the 
examination.  He was able to walk four steps from the scooter 
to the examination char and table without any assistive 
device.  His gait was wide based and slightly unstable.  The 
right knee ligaments were intact and the veteran was able to 
flex to 120 degrees without pain and he could extend to 0 
degrees without pain.  There was no pain that limited the 
right knee range of motion.  

Examination of the feet revealed them to have mild tenderness 
on the plantar surface without any erythema generalized.  
There was no gross deformity and no ulcers.  There was trace 
edema noted bilaterally.  On the dorsal surface of the feet 
there was no hair growing and the circulatory examination was 
normal.  The veteran could move the feet without any pain.  
There were no other deformities of the feet and no calluses 
noted bilaterally.  The veteran did not wear any type of 
special corrective shoes.  He did not claim any other lower 
extremity joint condition during this examination.

Diagnostic tests included a review of x-rays performed in 
October 2001, which showed severe degenerative disease of the 
right knee.  The x-rays also showed asymmetric medial 
compartment sclerosis, chondrocalcinosis, and marginal 
hyperostosis of the right knee.

The examiner diagnosed the veteran with the following: status 
post shrapnel injury to both knees with degenerative joint 
disease of the bilateral knee joints with the right knee 
demonstrating mild functional loss without pain.  The 
examiner concluded that, after review of the veteran's claims 
folder, the onychomycosis and dermatophytosis appeared 
unchanged from previous examinations including the 2001 VA 
examination.  The earliest mention of the knee condition was 
in October 1948 where the veteran claimed stiffness of both 
knees.  There were no other service medical records or notes 
that mentioned any type of shrapnel condition.  There was no 
correlation that the examiner could find between the skin 
condition on the bottom the feet and the joint condition of 
the knees.  The examiner concluded that the right knee 
condition was most likely not related to the shrapnel injury.  
The veteran did not claim any other conditions related to the 
legs, except for the examined knee condition.

In December 2004, the AMC granted the veteran's request for 
entitlement to service connection for a shrapnel wound of the 
left knee with degenerative joint disease, evaluated as 10 
percent disabling.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated May 2004, the veteran 
was informed of the elements necessary to substantiate his 
claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The May 2004 letter informed the veteran 
that the VA was responsible for obtaining relevant records 
from any Federal agency, to include medical records from the 
military, VA hospitals (including private facilities where 
the VA authorized treatment) or from the Social Security 
Administration.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The May 2004 letter requested that the veteran 
provide the following evidence: the dates of medical 
treatment during service, including the name and exact 
location of the dispensary, hospital or other facility where 
he received treatment for the claimed condition; his rank and 
organization (division, regiment, battalion, company) at the 
time of treatment; statements from persons who knew him when 
he was in service and knew of any disability he had while on 
active duty; records and statements from service medical 
personnel (nurses, corpsmen, medics, etc.); employment 
physical examinations; medical evidence from hospitals, 
clinics and private physicians of treatment since military 
service; pharmacy prescription records; insurance examination 
reports.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the VA did not send a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for arthritis of the right knee and legs.  
There are no outstanding records to obtain.  When the veteran 
has provided information about where he was treated for his 
claimed conditions, the VA has obtained said records.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim.

It is noted that pursuant to 38 U.S.C.A. § 5103, upon receipt 
of a substantially complete application, the RO must provide 
the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in February 2002, it is determined that he is not 
prejudiced by such failure.  The VA has consistently asked 
the veteran for information about where and by whom he was 
treated for his arthritis of the right knee and legs during 
the pendency of his claim.

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the May 2004 VCAA letter.  Following that 
letter, the development of the claim continued, and in 
December 2004, the claim was reviewed and the veteran was 
sent a supplemental statement of the case.  As a result, the 
veteran was provided the required notices and he was afforded 
an opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Service Connection - Direct and Presumptive Basis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002).
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); see 
also Cosman v.  Principi, 3 Vet. App. 303, 305 (1992).

Service connection may also be granted for certain chronic 
diseases if it manifests itself to a compensable degree 
within one year of leaving service.  See 38 C.F.R. §§ 3.307, 
3.309 (a) (2004).  The mere fact of an in-service disease or 
injury is not enough; there must be chronic disability 
resulting from that disease or injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b) (2004).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease or injury diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2004). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

As discussed above, 38 C.F.R. § 3.303, 3.307 and 3.309 (a) 
set forth three elements to establish service connection on a 
direct or presumptive basis.  The record must show (1) a 
current medical diagnosis of arthritis of the right knee and 
legs, (2) medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of arthritis of the 
right knee and legs and (3) medical evidence of a causal 
nexus between the claimed in-service arthritis and the 
current medical diagnosis of arthritis of the right knee and 
legs.  See Hickson, supra.

With regard to element (1), the veteran has submitted medical 
evidence that establishes a current medical diagnosis of 
degenerative joint disease of the right knee.  Diagnoses from 
the Muskogee VAMC dated from 2001 through 2004 indicated the 
veteran suffered from degenerative joint disease of the right 
knee.

With regard to element (2), there is no evidence in service 
of arthritis of the right knee or legs.  The veteran stated 
that he had suffered injuries to his right knee from 
shrapnel.  The Board, however, is unable to identify 
satisfactory objective evidence that proves this assertion.  
As such, further analysis to include element (3) is not 
necessary.

The veteran has failed to prove that his current degenerative 
joint disease of the right knee was incurred in service, thus 
failing to satisfy the elements necessary to establish 
service connection.  See 38 C.F.R. § 3.303 (2004).

Thorough review of the evidence also reveals that a diagnosis 
and treatment for degenerative joint disease of the right 
knee was not until 2001, more than 56 years after discharge 
from service.  As such, the veteran does not meet the 
requirements of 38 C.F.R. § 3.307 and 3.309, granting service 
connection for certain chronic diseases if it manifests 
itself to a compensable degree within one year of leaving 
service.

Service Connection on a Secondary Basis

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2004); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to 
establish service connection for a claimed disability on a 
secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

With respect to these three disabilities, elements (1) and 
(2) have arguably been met.  As for element (1), as noted 
above, diagnoses from the Muskogee VAMC dated from 2001 
through 2004 indicated the veteran suffered from degenerative 
joint disease of the right knee.  Element (2) has been met 
because service connection is in effect for dermatophytosis 
of the right hand and feet, bilaterally.

With respond to element (3), the veteran was afforded a VA 
joints examination in June 2004.  After diagnosing the 
veteran with degenerative joint disease of the right knee, 
the examiner stated that there was no correlation that he 
could find between the skin condition on the bottom of the 
feet and the right hand and the joint condition of both 
knees.  Element (3) has not been satisfied.

Accordingly, because a preponderance of the evidence is 
against the veteran's claim that he incurred degenerative 
joint disease, or arthritis, of the right knee and legs while 
on active military duty, the second element of 38 C.F.R. 
§ 3.303 has not been met to establish direct or presumptive 
service connection.  The veteran also failed to meet element 
(3) of Wallin v. West, 11 Vet. App. 509, 512, establishing a 
causal nexus between his service-connected skin disability 
and his current arthritis of the right knee.

In summary, the Board concludes that service connection for 
arthritis of the right knee and legs is not warranted.  The 
veteran is not entitled to the application of the benefit of 
the doubt because there is no reasonable doubt that could be 
resolved in his favor.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  The benefit sought on appeal is 
accordingly denied.

ORDER

Entitlement to service connection for arthritis of the legs 
and right knee on a direct or presumptive basis, including as 
secondary to service-connected dermatophytosis of the feet, 
is denied.


	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


